 

--------------------------------------------------------------------------------





Employment Agreement


This Employment Agreement ("Agreement") is made as of the 15th day of December,
2009 (the “Effective Date”), by and between Hooper Holmes, Inc., a New York
corporation, with its principal office at 170 Mt. Airy Road, Basking Ridge, New
Jersey 07920 (the "Company") and Michael Shea ("Executive").


RECITALS


WHEREAS, the Company desires to embody in this Agreement the terms and
conditions of Executive’s employment with the Company.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, including the compensation to be paid to Executive, the
parties hereby agree as follows:


1.           Employment; Term; Duties and Responsibilities.


1.1.           Employed as Senior Vice President and Chief Financial
Officer.  The Company wishes to continue to employ Executive as its Senior Vice
President and Chief Financial Officer, and Executive hereby accepts such
continued employment, subject to the terms and conditions of this
Agreement.  Executive represents and warrants to the Company that he is not a
party to any agreement that would restrict or prohibit him from being employed
by the Company.  The Company and Executive acknowledge that Executive has been
serving as the Company’s Senior Vice President and Chief Financial Officer since
May 8, 2006.


1.2.           Term.  The provisions of his Agreement shall be effective as of
the Effective Date and shall continue in force until the second anniversary of
the Effective Date or the termination of Executive’s employment as provided in
Section 3 of this Agreement, whichever shall occur first (the “Term”).  This
Agreement will automatically renew for successive one-year terms (each a
“Renewal Term”) upon its expiration unless, at least 30 days prior to the
expiration of the then-current Term or Renewal Term, the employment of Executive
has been terminated or the Company shall have given Executive notice of its
intent not to renew the Agreement.
 
 
1.3.           Location of Employment.  Executive shall be based at the
Company’s headquarters in Basking Ridge, New Jersey.


 
 
1.4.           Duties and Responsibilities.  In his capacity as Senior Vice
President and Chief Financial Officer of the Company, Executive shall report
directly to the President and Chief Executive Officer (“CEO”). Executive shall
have such duties and responsibilities, and the power and authority, normally
associated with the position of Senior Vice President and Chief Financial
Officer, as well as any additional duties and responsibilities of an executive
character as shall, from time to time, be delegated or assigned to him by the
CEO or the Hooper Holmes, Inc. Board of Directors (the “Board”). As Senior Vice
President and Chief Financial Officer, Executive shall keep the CEO and Board
fully informed of any and all matters of a material nature, from an operational
or financial perspective, and seek CEO and Board approval of appropriate
matters, in accordance with his fiduciary duties to the Company and its
shareholders.


1.5.           Devotion of Time.  During the Term, Executive shall expend all of
his working time, care and attention to his duties, responsibilities and
obligations to the Company.  Executive may serve on the boards of (i) civic and
charitable  entities, and (ii) with the prior written consent of the Board,
other corporate entities; provided, however, that such activities do not, either
individually or in the aggregate, interfere with Executive’s duties and
responsibilities as Senior Vice President and Chief Financial Officer of the
Company.


1.6.           Elected Officer of the Company.  The Company and Executive
acknowledge that Executive currently serves as an elected Officer of the
Company.


2.           Compensation; Benefits.


As compensation and consideration for the services to be rendered by Executive
as Senior Vice President and Chief Financial Officer of the Company in
accordance with the terms and conditions of this Agreement, and while Executive
is employed with the Company as Senior Vice President and Chief Financial
Officer, Executive shall be entitled to the compensation and benefits set forth
in this Section 2 (subject, in each case, to the provisions of Section 3 of this
Agreement).


2.1.           Base Salary.  Executive shall receive an annual base salary
(“Base Salary”) of Two Hundred and Fifty Thousand Dollars ($250,000) per year,
payable in accordance with the Company’s standard payroll dates and practices,
provided such payments shall not be made less frequently than twice in each
calendar month.  The Base Salary shall be reviewed at least annually by the CEO
and Compensation Committee (the “Committee”) of the Board and may be adjusted by
the Committee, in its sole discretion, based on the Committee’s consideration of
the Company’s performance, financial and otherwise.  If the Base Salary is
adjusted, the adjusted amount will thereafter be the Base Salary for all
purposes of this Agreement.  However, the Base Salary shall never be lower than
$250,000 per year.


2.2.           Annual Bonus.  Executive shall be eligible to participate in such
annual bonus or incentive compensation plans and programs as may be in effect
from time to time in accordance with the Company’s compensation practices and
the terms and provisions of any such plans or programs.  Executive’s annual
target bonus opportunity under the Company’s 2009 Executive Pay for Performance
Plan will be equal to 45% of his Base Salary, with the opportunity to earn a
maximum bonus equal to 86% of his Base Salary.  The actual bonus amount, and the
performance measures and other factors bearing on such amount, under that plan
were approved by the Committee at its meeting held on January 20, 2009.  Except
as otherwise provided by the terms of this Agreement, any annual bonus earned
shall be paid at the same time and in the same manner as corresponding awards to
other senior executives of the Company generally.


2.3.           Long-Term and Equity Compensation.  Executive shall be eligible
to participate in any long-term incentive compensation plan (including any
equity-compensation plan) that may be adopted by the Company from time to time
during the Term.  The specific awards under any such plan will be reviewed by
the CEO and made by the Committee in its sole discretion, commensurate with
Executive’s position as Senior Vice President and Chief Financial Officer.


2.4.           Participation in Other Benefit Plans. While Executive is employed
with the Company:


(a)           Executive shall be eligible to participate in all retirement and
other benefit plans and programs of the Company generally available from time to
time to employees of the Company and for which Executive qualifies under the
terms thereof.  Nothing in this Agreement shall limit the Company’s ability to
change, modify, cancel, amend or discontinue any of such plans.


2.5.           Reimbursement of Expenses.  The Company shall pay directly or
reimburse Executive for reasonable business-related expenses and disbursements
incurred by him for and on behalf of the Company in connection with the
performance of his duties as the Senior Vice President and Chief Financial
Officer of the Company, subject, however, to the Company’s written policies
relating to business-related expenses as in effect from time to time.  Executive
shall submit to the Company, no later than the month after the month during
which he incurred any such business-related expenses and disbursements, a report
of such expenses and disbursements in the form normally used by the Company and
receipts with respect thereto, and the Company’s obligations under this Section
2.5 shall be subject to compliance therewith.  Reimbursement of any
business-related expenses and disbursements shall be made in accordance with the
Company’s written policies relating to business-related expenses as in effect
from time to time.  In no event will reimbursement of any business-related
expenses and disbursements be made later than the last day of the calendar year
following the calendar year in which any such expense or disbursement was
incurred.


2.6.           Vacation.  Executive shall be entitled to paid vacation in
accordance with the Company’s Paid Time Off (PTO) policy in effect from time to
time.


2.7.           Executive Officer Company Car Benefit.  Executive shall be
eligible to participate in the Executive Officer Company Car benefit in
accordance with the terms and provisions of the Hooper Holmes, Inc. Executive
Officer Company Car Policy.  Executive shall be responsible for taxes that are
due, as a result of receiving this benefit. Nothing in this Agreement shall
limit the Company’s ability to change, modify, cancel, amend or discontinue the
Hooper Holmes, Inc. Executive Officer Company Car Policy at any time, at the
sole discretion of the Compensation Committee.


2.8           Executive Change-in-Control Agreement.  Executive acknowledges
that in connection with Executive’s employment, Executive has entered into an
Executive Change-in-Control Agreement with the Company (the “CIC Agreement”).
Executive further acknowledges that the Company has notified Executive of its
intent not to renew the CIC agreement, and will offer Executive a successor form
of Retention Agreement upon expiration of the CIC Agreement.  For purposes of
this Employment Agreement, it is specifically understood that any reference to
the CIC Agreement shall be construed to include any successor Retention
Agreement in effect between the Company and Executive, if applicable.


2.9.           Indemnification; Insurance.


(a)           Executive acknowledges that, upon commencement of his employment
with the Company, he was offered and accepted indemnification in accordance with
the Company’s bylaws and the terms of the Company’s form indemnity agreement for
officers and directors, in each case subject to applicable law.


(b)           Executive shall be covered by directors’ and officers’ liability
insurance during the Term and for any applicable statute of limitations period
thereafter, to the same extent as other officers of the Company.


2.10.           Deductions; Withholdings.  All compensation payable to Executive
under the terms of this Agreement shall be subject to any applicable income,
payroll or other tax withholding requirements and such other deductions or
amounts, if any, as may be authorized by Executive.


3.           Termination.


3.1.           Termination by the Company.  The Company shall have the right,
subject to the terms of this Agreement, to terminate Executive’s employment at
any time, with or without “Cause.”  The Company shall give Executive written
notice of a termination for Cause (the “Cause Notice”) in accordance with
Section 7.2 of this Agreement.  The Cause Notice shall state the particular
action(s) or inaction(s) giving rise to the termination for Cause.  No action(s)
or inaction(s) will constitute Cause unless:


(a)           a resolution finding that Cause exists has been approved by a
majority of all of the members of the Board (excluding Executive), at a meeting
at which Executive is allowed to appear with his legal counsel; and


(b)           where remedial action is feasible, Executive fails to remedy the
action(s) or inaction(s) within ten (10) days after receiving the Cause Notice.


If Executive effects a cure to the satisfaction of the Board within the 10-day
period following his receipt of the Cause Notice, the Cause Notice shall be
deemed rescinded and of no force or effect.




For purposes of this Agreement, “Cause” shall mean:


·  
participation by Executive in fraudulent conduct against the Company, or a
material misrepresentation or omission by Executive that, in the Board’s
reasonable judgment, has resulted or will likely result in injury to the
business, operations or financial condition of the Company;



·  
conviction of or a plea of guilty or nolo contendere with respect to a felony
involving theft or moral turpitude;



·  
Executive’s violation of any statutory or common law duty of loyalty or good
faith to the Company or any of its subsidiaries.



·  
Executive’s continued violation of a material policy of the Company for a period
of thirty (30) days after Executive’s receipt of a written notice specifying the
nature of such violation from the Company;



·  
any refusal by Executive to follow the lawful directives of the CEO and/or Board
that are consistent with the scope and nature of Executive’s duties and
responsibilities as set forth in this Agreement;



·  
any misconduct by Executive in connection with performance of his duties
hereunder for a period of thirty (30) days after having received a written
notice specifying the nature of such misconduct from the Company; or

 
 
·  
any breach by Executive of any one or more of the covenants contained in
Sections 4 and 5.



 3.2           Termination by Executive.  Executive shall have the right,
subject to the terms of this Agreement, to terminate his employment at any time
with or without “Good Reason.”


For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following during the Term without Executive’s prior written consent:


·  
a material diminution in Executive’s authority, duties and/or responsibilities
as contemplated by this Agreement;



·  
a material diminution in Executive’s Base Salary, or unless the diminution is a
result of a Company-wide diminution in the annual bonus opportunity, target
incentive awards and/or benefits of all similarly situated employees as
Executive, a material diminution in the amount of Executive’s annual bonus
opportunity, target incentive award and/or benefits, including health,
retirement and fringe;



·  
a material failure by the Company to comply with the provisions of Section 2 of
this Agreement (provided that an isolated, insubstantial or inadvertent action
or omission that is not in bad faith and is remedied by the Company promptly
after receipt of notice thereof given by Executive shall not constitute Good
Reason);



·  
a change in Executive’s principal place of employment, such that the Executive’s
commuting distance as of the date of this Agreement increases by more than 50
miles, as measured from Executive’s principal residence as of the date of this
Agreement;



·  
in the event of the occurrence of a Change in Control (as defined in the  CIC
Agreement), the failure of a successor to the Company to explicitly assume and
agree to be bound by the terms of such agreement, in accordance with the CIC
Agreement then in effect; or

 
 
·  
a material breach by the Company of any of the terms and conditions of the CIC
Agreement.



Executive must give the Company written notice, in accordance with Section 7.2
of this Agreement, of any Good Reason termination of employment.  Such notice
must be given within 60 days following Executive’s knowledge of the first
occurrence (as determined without regard to any prior occurrence that was
subsequently remedied by the Company) of a Good Reason circumstance and must
specify which of the Good Reason circumstances Executive is relying on, the
particular action(s) or inaction(s) giving rise to such circumstance, and the
date that Executive intends to separate from service, as defined under Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), which
shall be no earlier than thirty (30) days following the date of the Company’s
receipt of the notice.  Executive’s termination shall not be deemed a Good
Reason termination of employment if (i) within 30 days of the Company’s receipt
of such notice, the Company remedies the circumstance(s) giving rise to the
notice, or (ii) Executive’s termination of his employment does not occur within
60 days after the end of the 30-day period provided to the Company to remedy the
circumstances giving rise to the notice.


3.3           Death.  If Executive dies during the Term, Executive’s employment
shall automatically terminate, such termination to be effective on the date of
Executive’s death.


3.4           Disability.  If Executive shall suffer a Disability, the Company
shall have the right to terminate Executive’s employment, such termination to be
effective upon the giving of notice to Executive in accordance  with Section 7.2
of this Agreement.  For purposes of this Agreement, a Disability shall mean any
physical or mental incapacity as a result of which Executive is unable to
perform substantially all of his essential duties for an aggregate of four (4)
months, whether or not consecutive, during any calendar year, and which cannot
be reasonably accommodated by the Company without undue hardship.  Executive
cannot be terminated for Disability unless the Company has delivered a written
demand for substantial performance to Executive, specifically identifying the
manner in which Executive has not substantially performed his duties, and
Executive does not cure such failure within thirty (30) days of such demand.


3.5           Effect of Termination.


(a)           In General.  Subject to the terms of Section 3.5(c), in the event
of the termination of Executive’s employment for any reason during the Term or
any Renewal Term,  the Company shall pay to Executive (or his beneficiary, heirs
or estate, in the event of his death), as provided in Section 3.6 of this
Agreement: (i) any Base Salary, to the extent not previously paid, to the date
of termination;  (ii) any reimbursable business expenses that have not yet been
reimbursed (collectively, the “Accrued Obligations”); and (iii) any unused
vacation time accrued to the date of termination in accordance with the
Company’s PTO policies then in effect.  The Accrued Obligations shall be paid
within 30 days after the date of termination.




(b)           Termination Resulting from Executive’s Death or Disability.  In
the event of termination of Executive’s employment as a result of Executive’s
death or Disability, Executive (or, in the case of death, his beneficiary, heir
or estate) shall be entitled to the compensation payable in accordance with
Section 3.5(a).  In addition, any unvested stock rights, stock options and other
unvested incentives or awards previously granted to Executive by the Company
shall be subject to the terms of the applicable plan(s) under which such rights,
options, incentives or awards were granted pertaining to the consequences of a
plan participant’s death or disability.


(c)           Termination by the Company for Cause and by Executive other than
for Good Reason.  In the event of termination of Executive’s employment by the
Company for Cause, or by Executive other than for Good Reason, neither Executive
nor any beneficiary, heir or estate of Executive shall be entitled to any
compensation other than the payments made or provided in accordance with Section
3.5(a).  Executive shall immediately forfeit any right to or incentive
compensation not yet paid or payable as of the date of termination, and all
unvested stock rights, stock options and other such unvested incentives or
awards previously granted to him by the Company, unless otherwise specifically
provided in the applicable plan(s) under which such rights, options, incentives
or awards were granted.  Nothing in this Agreement shall be construed to limit
the rights and remedies which may be available to the Company in the event of a
termination of Executive’s employment by the Company for Cause.


(d)           Termination by the Company without Cause; by Executive for Good
Reason or Non-Renewal.  In the event of a termination of Executive’s employment
by the Company without Cause during the Term, or by Executive for Good Reason
during the Term, or in the event the Company gives notice that it will not renew
this Agreement pursuant to Section 1.2 and the Executive elects to terminate his
employment within thirty (30) days following such notice, Executive shall
receive the payments provided for in Section 3.5(a).  In addition:


(i)         Executive shall receive a lump-sum payment equal to the amount of
Base Salary (at the rate in effect immediately prior to his termination) that
would have been payable to him if he had continued in employment through the
longer of (A) the balance of the then-current Term or Renewal Term of
Executive’s employment under this Agreement, or (B) the one-year period
following the date of termination. Such lump-sum payment shall be made within
fifteen (15) days after Executive’s termination date; provided, however, that if
at the time of Executive’s termination for Good Reason, the Employee is a
“specified employee” as defined in Section 409A of the Code, then the Company
will defer the payment until the first day of the seventh (7th) month following
the date of termination or, if earlier, Executive’s death or such earliest other
date as is permitted under Section 409A.  In the event a lump sum payment would
be subject to a delay under Section 409A, Executive may elect to receive
payments on the Company’s regularly scheduled pay dates, and the Company shall
make such payments to the extent permitted by Section 409A and any other
applicable law or regulation.


(ii)           All rights to exercise any outstanding award of stock options or
stock appreciation rights with respect to the Company’s common stock, or shares
of restricted stock, held by Executive at the date of termination shall be
governed by the terms of the applicable plan under which such award was granted.


(iii)           For the longer of (A) the balance of the then-current Term or
Renewal Term or (B) the one-year period following the date of termination,
Executive shall have the right, at the Company’s expense, to continue his
participation in such retirement and other benefit plans and programs of the
Company generally available from time to time to employees of the Company in
which Executive was enrolled and/or participating on the date of termination, to
the extent permitted by the applicable plan or program and subject to any
subsequent modifications or amendments to any such plan or program.  The cost
(if any) to Executive of his continued participation in such retirement and
other benefit plans for this period shall be added to and paid with the lump sum
payment provided for in Section 3.5(d)(i), above.


(iv)           For the longer of (A) the balance of the then-current Term or
Renewal Term or (B) the one-year period following the date of termination, the
Company will pay the Executive a Car Allowance of $700 per month.  The total
amount of this Car Allowance for this period shall be added to and paid with the
lump sum payment provide for in Section 3.5(d)(i), above.  The Company’s
obligation in this regard is conditioned on Executive’s returning his Company
Car, if any, within 15 days following his termination of employment.
 
 
To the extent the payments under subsections (iii) or (iv) are not exempt from
Section 409A, any payments that cannot be paid during the 6-month period after
the date of termination described in Section 7.10(a) will be postponed until the
time for payment permitted under Section 7.10.


3.6           Conditions of Payment.  Any payments or benefits made or provided
in connection with the termination of Executive’s employment with the Company in
accordance with Section 3.5 (other than payments made or provided in accordance
with Section 3.5(a) or due to a termination of Executive’s employment due to his
death) are subject to Executive’s:


(a)           compliance with the provisions of Sections 3.8, 4 and 5 of this
Agreement; and


(b)           delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans prior to the scheduled date for which the applicable
payment or benefit is to be made or provided.


Payment of the amounts specified in Sections 3.5(d)(i), (iii) and (iv) will be
conditioned upon delivery by Executive of an executed, concurrently-effective
General Release, substantially in the form attached to this Agreement as Exhibit
A, with such changes or additions as needed under then applicable law to give
effect to its intent and purpose


3.7           Mitigation.  Executive shall be under no obligation to seek other
employment following a termination of his employment with the Company or any
subsidiary for any reason.  In addition, there shall be no offset against
amounts due Executive under this Section 3 or otherwise on account of any
compensation attributable to any subsequent employment.


3.8           Cooperation; Assistance.  Executive agrees to cooperate fully,
subject to reimbursement by the Company of reasonable out-of-pocket costs and
expenses, with the Company or any subsidiary and its or their counsel with
respect to any matter (including any litigation, investigation or governmental
proceeding) which relates to matters with which Executive was involved or about
which he had knowledge during his employment with the Company or any
subsidiary.  Such cooperation shall include appearing from time to time at the
offices of the Company or any subsidiary or its or their counsel for conferences
and interviews and, in general, providing the officers of the Company or any
subsidiary and its or their counsel with the full benefit of Executive’s
knowledge with respect to any such matter.  Executive further agrees, upon
termination of his employment for any reason and if the CEO and/or Board
requests, to assist his successor in the transition of his duties and
responsibilities to such successor.  Executive agrees to render such cooperation
in a timely fashion and at such times as may be mutually agreeable to the
parties.  The Company shall compensate Executive for time spent providing
assistance to the Company, based on the number of hours spent by Executive in
providing such assistance.  The hourly rate of compensation shall be $120.


3.9           Effect of the Occurrence of a Change in Control under the CIC
Agreement.  Upon the occurrence of a Change in Control (as defined in the CIC
Agreement), the terms of this Section 3 (other than this Section 3.9) shall
cease to have any further force or effect, except under the following
circumstances: (i) a Change in Control occurs, (ii) no Triggering Event (as
defined in the CIC Agreement) occurs within the 12-month period following the
Change in Control (defined in the CIC Agreement as the “Employment Period”), and
(iii) subsequent to the end of such Employment Period, either the Company
terminates Executive’s employment without Cause or Executive terminates his
employment for Good Reason.  Under such circumstances (and assuming this
Agreement is in effect at the time of such termination), Section 3 shall
continue to apply to such termination.
 
 
4.           Confidentiality.


4.1           Executive acknowledges and agrees that:


(a)           by reason of his employment with the Company and his service as an
Officer of the Company, Executive will have knowledge of all aspects of the
Company’s operations and will be entrusted with and have access to confidential
and secret proprietary business information and trade secrets of the Company,
including but not limited to:


(i)           information regarding the Company’s business priorities and
strategic plans;


(ii)           information regarding the Company’s personnel;


(iii)           financial and marketing information (including but not limited
to information about costs, prices, profitability and sales information not
available outside the Company);


(iv)           secret and confidential plans for and information about new or
existing services, and initiatives to address the Company’s competition;


(v)           information regarding customer relationships; and


(vi)           proprietary or confidential information of customers or clients
for which the Company may owe an obligation not to disclose such information.


(all such information shall be collectively referred to as “confidential
information”);


(b)           the Company and its subsidiaries, affiliates and divisions will
suffer substantial and irreparable damage that will not be compensable through
money damages if Executive should divulge or make use of confidential
information acquired by Executive in the course of his employment with the
Company and service to the Board other than as may be required or appropriate in
connection with Executive’s work as an employee of the Company; and


(c)           the provisions of this Agreement are reasonable and necessary for
the protection of confidential information, the business of the Company and its
subsidiaries, affiliates and divisions, and the stability of their workforces.


4.2           Except as may be required or appropriate in connection with
Executive’s work as an employee of the Company, Executive  shall keep
confidential all confidential information he learns of during his employment
with the Company regarding the Company, its business, operations, systems,
employees, customers, clients and prospective clients.  In addition, Executive
agrees that he will not disclose confidential information obtained from the
Company or its officers, directors or management during his employment,
including, but not limited to, information regarding, or statements by, the
Company or its officers, directors or management, to anyone other than as
required by law or in response to a lawful court order or subpoena.


4.3           Nothing in this Section 4 shall prohibit Executive from
participating as a witness at the request of the Company or a third party in any
investigation by the SEC or any other governmental agency charged with the
investigation of any matters related to Executive’s employment with the Company,
nor shall Executive be prohibited from testifying in response to a subpoena,
court order or notice of deposition.  Executive agrees to notify the Company’s
General Counsel, in writing, at least ten (10) days prior to the response
deadline or appearance date (whichever is earlier) for any such subpoena, court
order or notice of deposition issued by a court or investigating agency which
seeks disclosure of any confidential information.  Executive further agrees to
take any actions reasonably requested by the Company to allow the Company to
protect the release of information regarding Executive’s employment from the
Company in such court or agency proceeding.




4.4           Executive agrees that:


(a)           he will not, at any time, remove from the Company’s premises any
notebooks, software, data or other confidential information relating to the
Company, except to the extent necessary or appropriate to perform his duties and
responsibilities under the terms of this Agreement;


(b)           upon the expiration or termination of the Term for any reason
whatsoever, he shall promptly deliver to the Company any and all notebooks,
software, data and documents and material, including all copies thereof, in his
possession or under his control relating to any confidential information, or
which is otherwise the property of the Company; and


(c)           he will not use any confidential information for his own benefit
or for the benefit of any new employer or any third person.


4.5           For purposes of this Section 4, the term “Company” shall mean and
include the Company and any and all subsidiaries and affiliated entities of the
Company in existence from time to time.


5.           Non-Competition and Non-Solicitation.


5.1           Executive acknowledges that the Company is, as of the Effective
Date, engaged principally in the business of providing health information risk
assessment services to insurance companies and health and wellness providers,
performing lab testing services, providing underwriting services in connection
with the processing of life insurance applications, and providing health
information gathering and assessment services to healthcare and research
entities, – throughout the United States.  By virtue of Executive’s position
with the Company, Executive will be exposed to and acquire significant
confidential information about the Company and its existing and future plans and
strategies.  As a result, Executive acknowledges that the Company has a
legitimate business interest supporting the restrictive covenants set forth in
this Section 5.


5.2           During Executive’s employment with the Company and until the first
anniversary of the date of termination of Executive’s employment with the
Company, Executive shall not in any manner, directly or indirectly, within the
United States (without the prior written consent of a duly authorized officer of
the Company):


(a)           act as a Competitive Enterprise or accept any engagement in any
capacity that involves Executive performing management, consultation, advisory
or other services of any kind with a Competitive Enterprise (as defined in
Section 5.3 below);


(b)           Solicit (as defined in Section 5.3 below) any Customer (as defined
in Section 5.3 below) to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Company or any of its
subsidiaries;


(c)           transact business with any Customer that would cause Executive to
be a Competitive Enterprise;


(d)           interfere with or damage any relationship between the Company or
any its subsidiaries with a Customer; or


(e)           Solicit anyone who is then an employee of the Company or any of
its subsidiaries (or who was an employee of the Company or any of its
subsidiaries within the prior 12 months) to resign from the Company or any of
its subsidiaries or to apply for or accept employment with any other business or
enterprise.


5.3           For purposes of this Agreement:


“Competitive Enterprise” means any business enterprise that either (A) engages
in a business that competes anywhere in the United States with any business in
which the Company or any of its subsidiaries is then engaged in, or (B) holds a
5% or greater equity, voting or profit participation interest in any enterprise
that competes anywhere in the United States with any activity that the Company
or any of its subsidiaries is then engaged in; provided, however, that if (i)
the Company, including any subsidiary, ceases to do, and exits, a particular
type of business activity, then following such exit the Company and its
subsidiaries will be deemed not to be “then engaged” in such business; or (ii)
the Company, including any of its subsidiaries, was not engaged in a particular
type of business activity (and was not contemplating such business activity),
while Executive was employed by the Company, then for the purposes of this
Agreement, the Company and its subsidiaries will be deemed not to be “then
engaged” in such business.


“Customer” means any customer or prospective customer of the Company or any of
its subsidiaries whose identity became known to Executive in connection with
Executive’s relationship with or employment by the Company or any of its
subsidiaries.


“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.


6.           Injunctive Relief.  If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Section 4 or 5 of this Agreement,
the Company shall have the right and remedy (which shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company at law or
in equity) to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged by Executive that any
such breach or threatened breach will or may cause irreparable injury to the
Company and that money damages will or may not provide an adequate remedy to the
Company.
   
7.           Miscellaneous.


7.1           Benefit of Agreement, Assignment; Beneficiary.  This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.  This Agreement shall also inure to the benefit of, and be
enforceable by, Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive should die while any amount would still be payable to Executive under
this Agreement if he had continued to live, all such amounts shall be paid in
accordance with the terms of this Agreement to Executive’s beneficiary, devisee,
legatee or other designee, or if there is no such designee, to Executive’s
estate.


7.2           Notices.  Any notice required or permitted under this Agreement
shall be in writing and shall be sufficiently given if personally delivered or
if sent by certified mail, postage prepaid, with return receipt requested or by
reputable overnight courier, addressed: (a) in the case of the Company, to the
General Counsel of the Company at the Company’s then-current corporate
headquarters, and (b) in the case of Executive, to Executive’s last known
address as reflected in the Company’s records, or to such other address as
either party shall designate by written notice to the other party.  Any notice
given hereunder shall be deemed to have been given at the time of receipt
thereof by the person to whom such notice is given if personally delivered or at
the time of mailing if sent by certified mail or by courier.


7.3.           Entire Agreement; Amendment.  Except as specifically provided in
this Agreement, this Agreement contains the entire agreement of the parties to
this Agreement with respect to the terms and conditions of Executive’s
employment during the Term, and supersedes all prior agreements and
understandings, whether written or oral, between the parties with respect to
compensation due for services rendered under this Agreement.  For the avoidance
of doubt, in the event of any inconsistency between this Agreement and any plan,
program or arrangement of the Company or its affiliates, the terms of this
Agreement shall control.  This Agreement may not be changed or modified except
by an instrument in writing signed by both of the parties.


7.4           Waiver.  The waiver of either party of a breach of any provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach.


7.5           Headings.  The section headings in this Agreement are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or affect any of the provisions of this Agreement. 


7.6           Governing Law.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of the State of New
Jersey, without reference to the principles of conflicts of laws.


7.7           Survivorship.  The respective rights and obligations of the
parties under this Agreement shall survive any termination of this Agreement to
the extent necessary to effectuate the intended preservation of such rights and
obligations, including, without limitation, Section 4 and 5 of this Agreement.








7.8           Validity.  The invalidity on unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.  If any provision of this is held to be invalid, void or
unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.


7.9           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The word
“including” shall mean including without limitation.




7.10           Section 409A.


(a)           Notwithstanding the due date of any post-employment payments, if
at the time of the termination of Executive’s employment Executive is a
“specified employee” (as defined in Section 409A, Executive will not be entitled
to any payments upon termination of employment that are subject to Section 409A
until the later of (i) the date that payments are scheduled to be made under
this Agreement, or (ii) the  earlier of (A) the first day of the seventh month
following the date of termination of his employment with the Company for any
reason other than death, or (B) the date of Executive’s death.  The provisions
of this paragraph will only apply if and to the extent required to avoid any
“additional tax” under Section 409A.  The parties to this Agreement intend that
the determination of Executive’s termination of employment shall be made in
accordance with Treasury Reg. Section 1.409A-1(h).


(b)           The parties to this Agreement intend that this Agreement and
Company’s and Executive’s exercise of authority or discretion hereunder shall
comply with the provisions of Section 409A and the Treasury regulations relating
thereto so as not to subject Executive to the payment of interest and tax
penalty which may be imposed under Section 409A.  In furtherance of this
objective, to the extent that any regulations or other guidance issued under
Section 409A would result in Executive being subject to payment of “additional
tax” under Section 409A, the parties agree to use their best efforts to amend
this Agreement in order to avoid the imposition of any such “additional tax”
under Section 409A, which such amendment shall be designed to minimize the
adverse economic effect on Executive without increasing the cost to the Company
(other than transactions costs), all as reasonably determined in good faith by
the Company and Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions.  This Section 7.10 does not
guarantee that payments under this Agreement will not be subject to “additional
tax” under Section 409A.






7.11           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
will constitute one and the same instrument.




IN WITNESS WHEREOF, each of the parties has duly executed this Agreement on the
date indicated below.  The Company represents that its execution of this
Agreement has been authorized by the Compensation Committee of the Company’s
Board of Directors.


Hooper Holmes, Inc.


Date:           12/15/09                                                      By:           /s/  Roy
H. Bubbs_______________
Name:           Roy H. Bubbs
Title:           President and Chief Executive Officer






Date:           12/15/09                                                                   
 /s/  Michael J. Shea____________________
       Michael Shea

-  -
 
 

--------------------------------------------------------------------------------

 

 


Exhibit A


General Release


1.           For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned executive (“Executive”), on his own behalf and on
behalf of his family members, heirs, executors, administrators, personal
representatives, distributees, devisees, legatees, and successors and assigns
(collectively, the “Releasing Parties”), does hereby knowingly, voluntarily and
unconditionally release, waive, acquit and fully discharge, and agree to hold
harmless Hooper Holmes, Inc, a New York corporation (the “Company”) and its
present and past subsidiaries and affiliates, and its and their officers,
directors, shareholders, employee benefit plans, plan fiduciaries and trustees,
insurers, employees, agents, representatives, successors and assigns
(collectively referred to as the “Releasees”), from and against any cause of
action, legal claim, suit, right, liability or demand of any kind or nature,
known or unknown, liquidated or unliquidated, absolute or contingent, at law or
in equity (each such action, claim, suit, right, liability or demand being
hereinafter individually referred to as a “Claim” and collectively as “Claims”)
that Executive may now or hereafter have against the Releasees, or any one or
group of them, including, but not limited to:


(a)           any and all Claims in connection with


(i)           any and all agreements between the Company and Executive,
including but not limited to the Employment Agreement, dated as of __________,
2009, by and between the Company and Executive (the “Employment Agreement”), the
Retention Agreement dated as of May 23, 2006, by and between the Company and
Executive, and any successor retention or change-in-control agreement by and
between the Company and Executive;


(ii)           Executive’s employment relationship with the Company,


(iii)           the terms and conditions of such employment relationship
(including compensation and benefits),


(iv)           Executive’s service as an officer of the Company (except for
indemnification in accordance with the Company’s certificate of incorporation,
bylaws or any director or officer indemnity agreement between Executive and the
Company), or


(v)           the termination of such employment relationship and the
circumstances surrounding such termination; and


(b)           any and all Claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any federal or state law; and


(c)           any and all Claims for wrongful discharge of employment;
constructive discharge; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits.


Without limiting the generality of the foregoing, Executive specifically
releases, acquits, discharges, waives and agrees to hold Releasees harmless from
and against any and all claims arising under:


(A)            the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A;


(B)           Section 1981 of the Civil Rights Act of 1866, as amended, 42
U.S.C. §§1981;


(C)            Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§2000e, et seq. (the “Civil Rights Act”);


(D)           the Americans with Disabilities Act of 1990, 43 U.S.C. §12101 et
seq. (the “Americans with Disabilities Act”);


(E)           the Equal Pay Act of 1993;


(F)           the Fair Labor Standards Act, except as prohibited by law;


(G)           the Older Workers Benefit Protection Act of 1990 (the “OWBPA”);


(H)           the Age Discrimination in Employment Act of 1967, 29 U.S.C. §626
et seq. (the “ADEA”);


(I)           the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
(the “Family and Medical Leave Act”), except as prohibited by law;


(J)           the Worker Adjustment and Retraining Notification Act, as amended;


(K)           Executive Order 11,141 (age discrimination);


(L)           Executive Order 11,246 (race, color, religion, sex and national
origin discrimination);


(M)           the National Labor Relation Act;


(N)           the Occupational Safety and Health Act, as amended;


(O)           the Immigration Reform and Control Act, as amended;


(P)           the Vietnam Era Veterans Readjustment Assistance Act;


(Q)           Sections 503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation);


(R)           the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) (other than such rights as are mandated or vested by law);


 (S)           the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et
seq.;


(T)           the New Jersey Conscientious Employee Protection Act, N.J.S.A,
34:19-1 et seq.;


(U)           the New Jersey Wage and Hour laws, N.J.S.A. 34:11-56a et seq.;


(V)           the New Jersey Family Leave Act, N.J.S.A. 34:11B-1 et seq.;


(W)           any other federal, state or local fair employment, civil or human
rights, wage and hour laws and wage payment laws, and any and all other federal,
state, local or other governmental statutes, laws, ordinances, regulations and
orders, under common law, and under any Company policy, procedure, bylaw or
rule.


This General Release shall not waive or release any Claims that Executive may
have which arise after the date of this General Release or that arise under or
are explicitly preserved by the Employment Agreement and shall not waive any
Claims for benefits required by applicable law (including post-termination
health-continuation insurance benefits required by state or federal law) or
Claims which cannot be waived or relesaed under the terms of any federal law or
the laws of the state(s) governing Executive’s employment with the Company.




2.           Executive agrees not to sue concerning, or in any manner to
institute, prosecute or pursue any Claim in respect of any of the matters
covered by Section 1 of this General Release in any court of the United States
or in any state, or with any administrative agency of the United States or any
state, county or municipality, or before any other tribunal, public or private,
against the Company or any of the Releasees.


3.           This General Release is not intended to and does not interfere with
the right of the Equal Employment Opportunity Commission (“EEOC”) to enforce
anti-discrimination laws or to seek relief that will benefit the public and any
victim of unlawful employment practices who has not waived his or her
claims.  The Company acknowledges and agrees that Executive is not prevented
from filing a charge with, or testifying, assisting, or participating in any
proceeding brought by the EEOC concerning an alleged discriminatory practice of
the Company.  Executive, on behalf of himself and any and all other Releasing
Parties, hereby waives all rights to any benefits, including, but not limited
to, monetary recovery and reinstatement, derived from any actions, suits or
proceedings brought on behalf of Executive or any of the other Releasing
Parties, including any action, suit or proceeding brought by the EEOC or anyone
else.  Executive, on behalf of himself and any and all other Releasing Parties,
also agrees not to initiate or become a party to or otherwise participate or
support any current or former employee(s) in any action, suit or proceeding
brought by such employee(s).  If Executive or any other Releasing Party files
any action, suit or proceeding with respect to any Claim released by Executive
under the terms of this Agreement, Executive agrees to indemnify the Company
against any damages or judgments arising from any such action, suit or
proceeding.


4.           Executive agrees that Executive shall not be eligible and shall not
seek or apply for reinstatement or re-employment with the Company and agrees
that any application for re-employment may be rejected without explanation or
liability.


5.           In further consideration of the promises made by the Company in
Section 3 of the Employment Agreement, Executive specifically waives and
releases the Company, to the extent set forth in Section 1 of this General
Release, from all Claims Executive may have as of the date of this General
Release, whether known or unknown, arising under the ADEA.  Executive further
agrees that:


(a)           Executive’s waiver of rights under this General Release is knowing
and voluntary and in compliance with the OWBPA.


(b)           Executive understands the terms of this General Release.


(c)           The consideration offered by the Company under Section 3 of the
Employment Agreement in exchange for the General Release represents
consideration over and above that to which Executive would otherwise be
entitled, and the consideration would not have been provided had Executive not
agreed to sign the General Release and did not sign the General Release.


(d)           The Company is hereby advising Executive in writing to consult
with an attorney prior to executing this General Release.


(e)           The Company is giving Executive a period of twenty-one (21) days
within which to consider this General Release.


(f)           Following Executive’s execution of this General Release, Executive
has seven (7) days in which to revoke this General Release by written
notice.  An attempted revocation not actually received by the Company prior to
the revocation deadline will not be effective.


(g)           This General Release and all payments and benefits otherwise
payable under Section 3 of the Employment Agreement (other than payments and
benefits made or provided in accordance with Section 3.5(a)) shall be void and
of no force and effect if Executive chooses to so revoke, and if Executive
chooses not to so revoke within the 7-day period, this General Release shall
then become effective and enforceable.


6.           This General Release does not waive any rights or claims that may
arise under the ADEA after the date Executive signs this General Release.  To
the extent barred by the OWBPA, the covenant not to sue contained in Section 2
above does not apply to claims under the ADEA that challenge the validity of
this General Release.


7.           To revoke this General Release, Executive must send a written
statement of revocation to:


Hooper Holmes, Inc.
170 Mt. Airy Road
Basking Ridge, New Jersey 07920
Attn: General Counsel


The revocation must be received by no later than 5:00 p.m. on the seventh day
following Executive’s execution and delivery of this General Release.  If
Executive does not revoke, the eighth day following Executive’s execution and
delivery of this General Release will be the effective date of this General
Release.


8.           Executive acknowledges and agrees that this General Release is not
intended by Executive or the Company to be construed, and will not be construed,
as an admission by the Company of any liability or violation of any law,
statute, ordinance, regulation or legal duty of any nature whatsoever.

-  -
 
 

--------------------------------------------------------------------------------

 



9.           This General Release shall be governed by the internal laws (and
not the choice of laws) of the State of New Jersey, except for the application
of pre-emptive federal law.


Please read this General Release carefully.  It contains a release of all known
and unknown claims.






Date:                                                                __________________________________
Michael J. Shea




Hooper Holmes, Inc.






By:  _______________________
Name:
Title:
 
 



-  -
 
 

--------------------------------------------------------------------------------

 
